Case 3:18-cv-02621-WHO Document 264-2 Filed 03/27/20 Page 1 of 3




       Exhibit A
        Case 3:18-cv-02621-WHO Document 264-2 Filed 03/27/20 Page 2 of 3




July 25, 2018                                                                         Orrick, Herrington & Sutcliffe LLP
                                                                                      405 Howard Street
via email                                                                             San Francisco, CA 94105
                                                                                      +1 415 773 5700
                                                                                      orrick.com
Paul Andre
Kramer Levin Naftalis & Frankel LLP
990 Marsh Road                                                                        Clement Roberts
Menlo Park, CA 94025
                                                                                      E croberts@orrick.com
                                                                                      D +1 415 773 5700
                                                                                      F +1 415 773 5759
Re:      Finjan, Inc. v. Check Point Software Technologies, Inc.

Dear Mr. Andre:

I am writing to make the source code for the accused products in the above-entitled litigation available for
inspection.

Check Point is making the source code available pursuant to the Northern District of California’s Patent
Local Rule 2-2 Interim Model Protective Order. To that end, the source code will be available on a secure
computer with restricted read-write access in a room in which no other electronics will be permitted. If
Finjan or its appointed expert would like to have a particular software review tool available for use for the
inspection, please provide me with a licensed copy and we will have it installed (provided the tool does
not compile any portion of the code).

To arrange an inspection, please provide us with the following information: (1) the specific identity of the
products Finjan would like to inspect on which days; (2) the dates on which Finjan would like to conduct
the inspection for each identified product; and (3) the identity or identities of the expert or experts that
Finjan intends to retain for inspection. Check Point reserves the right to object to Finjan’s identified expert
or experts, and will require the inspection to be conducted on dates when Check Point’s engineers are
available to oversee the production.

In light of the fact that Check Point is making its source code available for inspection now, we expect your
infringement contentions to include source code-specific citations for each element of each accused
product, and will immediately move to compel if they do not.

Sincerely,




Clement Roberts
       Case 3:18-cv-02621-WHO Document 264-2 Filed 03/27/20 Page 3 of 3




Paul Andre
July 25, 2018
Page 2
